On the court’s own motion, it is,
Ordered that the decision and order of this court dated April 15, 1991 [172 AD2d 678], in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered June 16, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the court, before accepting the defendant’s guilty plea, should have questioned him concerning a possible intoxication defense is not preserved for appellate review and is, in any event, without merit (see, People v Harris, 61 NY2d 9; People v Orr, 144 AD2d 391; People v Suba, 130 AD2d 526; People v Bryant, 107 AD2d 817).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.